Citation Nr: 1412631	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 50 percent for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A July 2006 rating decision denied, in pertinent part, entitlement to service connection for bilateral hearing loss and hypertension.  A June 2011 decision continued a previously assigned 50 percent rating for PTSD.  

The Veteran testified at a video conference hearing before the undersigned in November 2013.  A transcript of the hearing is associated with the claims file.

As explained in further detail below, in correspondence received in November 2011, the Veteran asserted that his private psychologist believes he is unable to find employment due to his service-connected PTSD; the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected disabilities, particularly his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file, including the Virtual VA claims file, and finds that additional development is required before deciding the claims on appeal.  The necessary development includes providing the Veteran with additional VCAA notice regarding his claim that his hypertension is secondary to his PTSD, obtaining outstanding VA and private treatment records pertinent to each of his claims, and obtaining additional VA medical examination and opinion evidence.

Regarding the TDIU claim, in this case the Veteran does not meet the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a TDIU.  His service-connected disabilities include PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and asymptomatic residual shrapnel pieces each less than 1cm in size in the left upper extremity, rated as noncompensable.  His combined schedular rating for compensation is 60 percent, effective October 11, 2007.

However, a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

Statements from the Veteran indicate that he works full-time as an artist and has exhibited his paintings in galleries and lectured at colleges.  During the November 2013 hearing, however, he testified that he no longer shows his work at galleries and any sales of his paintings are handled by his girlfriend due to his PTSD-related isolation and his fear that he would "mess up the deal by how [he] might react."  His private psychologist, M. Abney, Ph.D., also opined in a September 2011 letter, that the Veteran is unable to find employment due to the severity of his PTSD symptoms.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for a higher rating for PTSD.  Given this, the claim for a TDIU is essentially a component of the claim for higher rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU-and completing the action pertinent to such claim-the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to service-connected disabilities, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Outstanding VA treatment records also must be obtained pertinent to evaluation and treatment for bilateral hearing loss, hypertension, and PTSD.  Specifically, the AMC/RO must obtain and associate with the claims file VA treatment records dated from the time he established care to March 2001 from the San Antonio VA Medical Center (VAMC), to include the Frank Tejeda VA Outpatient Clinic (OPC) and San Antonio VA Community Based Clinic (CBC), and from October 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran that describes the information and evidence necessary to establish service connection for hypertension on a secondary basis.

2.  Obtain records pertinent to evaluation and treatment for hearing loss, hypertension, and PTSD from the San Antonio VAMC, to include the Frank Tejeda VA Outpatient Clinic (OPC) and the San Antonio VA Community Based Clinic (CBC), dated from the time the veteran established care to March 2001 and from October 2008 to the present.

3.  The AMC/RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims of service connection for hearing loss and hypertension and pertinent to his claim for a higher rating for PTSD.  The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

In particular, the Veteran should be advised to submit complete treatment records, rather than a summary of his treatment, from M. Abney, Ph.D., dated from October 2006 to the present, or authorize the AMC/RO to obtain them on his behalf.

4.  After the above development has been completed to the extent possible, the AMC/RO should arrange for the Veteran to be scheduled for a VA examination to evaluate the claimed hypertension disability.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report

Following review of the claims folder and an examination of the Veteran, the examiner should explain (1) whether there is evidence of hypertension during service, (2) whether there is evidence of hypertension within a year of separation from service in June 1973, and (3) whether it is at least as likely as not (a 50 percent or greater probability) that any current hypertension was caused or worsened by service-connected PTSD.  A medical explanation or rationale must be included with the opinions.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

5.  After securing the records sought in paragraphs 2 and 3 above, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD and whether it causes him to be unable to obtain or maintain gainful employment.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when such inability began.  In so doing, the examiner should comment on the Veteran's education and work experience as a self-employed artist in discussing his employability.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  After securing the records sought in paragraphs 2 and 3 above, schedule the Veteran for a VA general medical examination to ascertain the current severity of his service-connected tinnitus and asymptomatic residual shrapnel pieces of the left upper extremity and whether they cause him to be unable to obtain or maintain gainful employment.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Following review of the claims folder and an examination of the Veteran, the examiner should opine whether the Veteran's tinnitus and/or residual shrapnel pieces in the left upper extremity render him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when such inability began.  In so doing, the examiner should comment on the Veteran's education and work experience as a self-employed artist in discussing his employability.

7.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the claims for service connection and an increased rating.  The AMC/RO also should adjudicate the claim for a TDIU due to service-connected disabilities, particularly PTSD, in light of all pertinent evidence and legal authority, to include, if necessary, whether a referral to the Director, Compensation and Pension Service is warranted for consideration of (1) a TDIU on an extraschedular basis or for (2) PTSD on an extraschedular basis.  If the benefits sought on appeal remain denied, the AMC/RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


